On September 19,1989, the Defendant was sentenced to Count I, one hundred (100) years for Deliberate Homicide plus ten (10) years for the use of a weapon to run consecutive; Count II, one hundred (100) years for Attempted Deliberate Homicide plus ten (10) years for the use of a weapon to run consecutive; Counts I and II shall run consecutive and the defendant shall be ineligible for parole and participation in the supervised release program while serving his prison term. The defendant shall be given credit for 159 days time served and shall be designated as a Dangerous Offender.
On August 20,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. Steve Hagerman, Deputy-County Attorney from Cascade County represented the state.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Joel Roth. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Mr Lankford for appearing pro se and would also like to thank Mr. Hagerman for appearing on behalf of the State of Montana.